Laughlin, J.:
The indictment charges the defendant with the crime of perjury, which, on the 23d of October,. 1908, the time the indictment was found, was defined by section 96 of the-Penal Code (now section 1620 of the Penal Law), and was found by a grand jury in the Court of General Sessions of the Peace in and for the county of New York. The grounds of the demurrer are that the indictment does not conform to sections 275 and 276 of the Code of Criminal Procedure, and does not state facts sufficient to constitute a crime. The point upon which the demurrer was sustained is that it appears on thé face of the indictment that the testimony alleged to be false was not material within the contemplation of the statute. No attempt is made to sustain the order on' any .theory other than this. The contention, in support of the demurrer is that the indictment fails to state facts sufficient to show that the crime was committed in that it is not shown that the testimony was material, and," on the contrary, it appears that it was not.
It is charged in the indictment that on the 16th day of October, 1908, the defendant duly appeared as a witness.before the commissioners of accounts of the city of New York, who had theretofore been duly appointed by the mayor, and' who were by his direction *574conducting “a special examination” into the “accounts”- and “methods” of the bureau of licenses, which is alleged to be a municipal office attached to • the major’s office, and on being duly sworn by one of the commissioners then and there . falsely testified that he had ■ never received any money from one Francis M. Edwards, who, it is alleged; was the proprietor of a common show in that part of the city known as Jamaica. It is charged, in effect, that it appears by the provisions of the charter, of which we may '-take judicial notice, that it was the duty, of the commissioners, of accounts, among other things, to “ make such special examinations of the accounts and methods of the departments and offices"of the city and of the counties of Hew Yoi’k, Richmond, Queens and Kings, as . the mayor may from time to time direct, and such other examinations as the said commissioners may deem for the best interests of the city, and report to the mayor and the board -of aldermen the .results thereof,” and that “for the purpose of ascertaining facts in connection with these examinations, they shall have full power to . compel the attendance of witnesses, t-o administer oaths and .to éxamine such.persons as they may deem necessary.” (Greater N. Y. Charter [Laws of 1901, chap. 466], § 119.) It is further, alleged in .the indictment that “ at and upon the said examination by and before the-said commissioners of accounts as aforesaid it then and there became and was material .whether he, the said Arthur G. Tillman, ever received any money from one Francis M. Edwards, the proprietor of a common show in that portion of the City of Hew York commonly called Jamaica.” .
It is conceded that it is not necessary that the indictment should set forth the facts upon which the materiality "of the evidence . depends, and that it is sufficient if it charges generally that the evidence was material, and this rule of law appears to be fully sustained by the authorities. (Wood v. People, 59 N. Y. 117; People v. Grimshaw, 33 Hun, 505 ; 30 Cyc. 1434, 1435, 1436; 16 Ency. Pl. & Pr. 343, 344; 2 Bishop New Crim. Proc. [4th ed.]. § 921; 2 Wharton Crim. Law [10th ed.] § 1304.) The principal question,, therefore, is that upon which the case was decided below, namely, whether the indictment shows that the testimony cannot be material and thus destroys the allegation that it was. material. The theory of the opinion below and upon which the order is sought to *575be sustained is that since there is no allegation that the defendant was connected with the bureau of licenses, it must be presumed that he was a stranger thereto, and that it is wholly immaterial to any inquiry concerning the “ methods ” or “ accounts ” of the bureau of licenses whether he received any money from Edwards, the proprietor of a common show at Jamaica, it appearing from the allegations of the indictment that the ordinances requiring that common shows be licensed are confined to the county of Mew York. We do not deem it necessary to decide whether if the allegation in the indictment that the ordinances requiring that common shows be licensed was in force in the county of New Yorh were material, it is sufficiently overcome or modified by the other allegations to the effect that there shall be a branch office of the bureau of licenses in each borough to admit proof upon the trial that the ordinances were in force throughout Greater New Yorh. Under the general allegation that the false testimony was material to the investigation, every fact essential to .show its materiality including an ordinance that the proprietor of a-common show required a license might be proved. . Mor do we, for the same reason, deem it necessary to decide whether the statement in the indictment that Edwards was the “proprietor ” of a common show, if it were material, would be sufficient to admit' evidence that he was engaged in or carrying on the business of a common show, within the scope of section 306 of the municipal ordinances set forth in the indictment. The materiality of the testimony being.sufficiently stated by a general allegation to the effect "that it was material, it is manifest that the objections made to this indictment below and upon which it is sought , to sustain the order may arise upon the trial, but cannot be determined on a demurrer to the indictment. It is manifest, and. it is' conceded, that if the defendant was connected with the bureau of licenses and if. Edwards required a license, the testimony wa.s material. It directly follows from this that the indictment is sufficient, ■ for these facts are not negatived, it not being stated in ■ the indictment that Edwards did not require a license, or that the defendant was not an employee of the city in the bureau of licenses.- "W e do not, however, rest our decision, on this narrow ground, for it is evident that even though the defendant was not connected with the bureau of licenses his testimony with respect to the receipt of money *576from Ed wards might .be material to show-a connecting link to establish corruption- or irregular .practices on the part of the bureau of licenses in conducting' business with those requiring or supposed to require licenses.
: It follows,, therefore,' that the order should- be reversed and the demurrer disallowed.
Ingraham, P. J., Clarke, Scott and Miller, JJ;, concurred.
Order reversed and demurrer disallowed. . Settle order on notice.